Title: To George Washington from Joseph Jones, 21 April 1789
From: Jones, Joseph
To: Washington, George



Dr Sr
Richmond 21st Apr. 1789.

Understanding your election to the office of President of the united States has been announced to you by the proper authority and that you had set out for New York, I take the liberty of expressing to you the great satisfaction I feel in your being called to and accepting the important trust—The establishment of order and good government is so much the wish and desire

of every good citizin that I do not wonder you have once more embarked in the troublesome and busy scenes of public life, in the hope that under a wise and prudent administration of the government, those blessings may be attained and the fruits expected to be gathered from the glorious termination of the late war, not lost to America. The organizing, and forming a code of laws to put the government in motion, is an arduous undertaking when various interests and local prejudices prevail, but no doubt may be effected under the influence of the spirit of accommodation, which was found so essentially necessary in the late general convention and which will be found equally necessary in the New Congress, especially when it is considered that the new system is calculated to compromise and assimilate the various interests and remove the local prejudices of the Union. I sincerely wish your labours may be crowned with success, and that they may Give as universal satisfaction as your exertions in the military line produced.
You will no doubt be applied to by Mr Lindsay or some of his friends to be continued in the office to which he was lately appointed by the Executive here—I can truly say of him that I believe he is an upright, honest man—that he has a growing family and but a small fortune to provide for them, I think, too, he is qualified to discharge the duties of a naval officer—His merit as an officer in the late War you are the best judge of yourself—with great respect I am Dr Sr yr afft. hume Sert

Jos: Jones

